Citation Nr: 9908108	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-20 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for an upper/middle 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active air service from June 1966 to March 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Denver 
Regional Office (RO) February 1997 rating decision which 
denied service connection for residuals of a back and neck 
injury.


REMAND

The veteran's service medical records reveal an August 1966 
report of a twisting injury to his left side, producing pain 
on motion.  On examination, no abnormality was found, but the 
left side of the abdomen was tender to palpation; he was 
placed on light duty and received follow-up treatment twice 
in August 1966 (due to increasing pain and swelling of the 
left side of the abdomen).  In November 1967, he reported low 
back problems; on examination, spasm of the vertebral muscles 
was noted and low back strain was diagnosed.  In August 1968, 
he reported a painful right flank; physical examination was 
unremarkable.  In September 1969, he indicated that he had 
headaches and shoulder pain; on examination, some tenderness 
was noted in the left cervical area and the clinical 
impression was prodrome to viral infection.  In October 1969, 
he reported back pain, increasing on motion; examination 
revealed no evidence of muscle spasm or tenderness, but the 
area just medial to the left scapula was painful; clinical 
impression was back pain of unknown etiology.  No clinical 
finding, contemporaneous symptomatology or abnormality 
involving the spine was evident on service separation medical 
examination in March 1970.

VA and private clinical records from October 1985 to December 
1996 reveal intermittent treatment associated with numerous 
symptoms and illnesses.  Symptomatology involving the 
veteran's neck and back was initially reported in December 
1987 and consisted of a report of right shoulder and neck 
pain; on examination, he denied a history of previous trauma 
and muscle strain was diagnosed.  

The evidence reveals that the veteran was involved in motor 
vehicle accidents in September 1991 and August 1995, injuring 
his neck and upper back, requiring intermittent medical 
treatment and physical therapy.  X-ray studies performed 
during the course of treatment revealed the presence of 
degenerative arthritis of the cervical spine (initially shown 
by a September 1991 report from M. Seron, D.C.).  In July 
1992, S. Lindenbaum, M.D., suggested that degenerative 
changes involving the veteran's cervical spine probably pre-
dated his September 1991 motor vehicle accident, but were not 
symptomatic until that accident.  Dr. Lindenbaum concluded 
that the veteran had underlying neck problems (consisting of 
degenerative arthritis) which were aggravated by his recent 
accident.  

On VA medical examination in June 1996, which did not include 
the examiner's review of the claims folder, the veteran 
indicated that he was last employed in 1992 and was now 
receiving Social Security Administration (SSA) disability 
benefits due to his neck disability.  He indicated that he 
experienced pain and discomfort of the neck, shoulders and 
the upper back since a motor vehicle accident in September 
1991, but he denied any specific shoulder injuries or low 
back pain; he denied having any spine surgery.  Reportedly, 
he sustained a twisting neck and upper back injury in 1966, 
but indicated that he recovered well and was asymptomatic 
until his accident in 1991.  X-ray study of the cervical 
spine revealed focal degenerative changes at C4-5.  On 
examination, degenerative joint disease of the cervical spine 
with history of C4 and C5 disc protrusion and myofascial pain 
involving the shoulders and upper back were diagnosed.

A November 1996 neurological examination report from K. 
Gross, M.D., reveals a normal nerve conduction study with 
diffuse chronic neurogenic changes on needle 
electromyography.  This study did not have clear cut 
localizing features, and this could be seen in the setting of 
multilevel bilateral chronic cervical radiculopathies, 
bilateral mild brachial plexopathies of long duration or in 
the setting of diffuse peripheral neuropathies.  

At a January 1999 Travel Board hearing, the veteran testified 
that he initially injured his neck and upper back during 
active service requiring intermittent treatment prior to 
service separation.  After separation from service, his 
recurrent neck, upper back, and shoulder pain was manageable, 
and did not necessitate medical treatment until 1987.  Then, 
in September 1991, he sustained trauma in a motor vehicle 
accident (and again in August 1995) further aggravating the 
severity of his pain.  In June 1998, he reportedly underwent 
cervical spine fusion.  He testified that he experienced the 
same type of pain and discomfort since his in-service injury.  
Reportedly, his occupation since service separation was heavy 
equipment operator, but he indicated that he did not sustain 
any injury to his neck or back during his post-service 
employment.  Reportedly, he received SSA disability benefits 
since 1992 due to neck disability.

No evidence regarding a SSA decision granting benefits is 
currently of record, nor has the RO attempted to obtain it.  
Although a decision of the SSA is not controlling for 
purposes of VA adjudications, it is pertinent to a complete 
and equitable adjudication of the veteran's claim.  Thus, 
medical records forming the basis for any SSA award must be 
added to the claims folder prior to resolution of this case.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Based on the foregoing, the Board is of the opinion that 
thorough VA orthopedic and neurological examinations should 
be conducted to determine the nature and etiology of any 
chronic disabilities of the cervical and/or thoracic spine 
which may now be present.  See Suttmann v. Brown, 5 Vet. 
App. 127, 137 (1993).  In particular, although no 
contemporaneous disability involving the back was found on 
service separation medical examination, service connection 
may be allowed for a post-service initial diagnosis of a 
disease that is established as having been incurred in 
service.  38 C.F.R. § 3.303(d) (1998); as indicated above, 
degenerative changes involving the cervical spine were 
initially shown by M. Seron, D.C., in September 1991.  
Moreover, the veteran's service medical records clearly show 
treatment for symptomatology involving his back during 
service.  Although he is a lay person and not competent to 
provide an etiological nexus between in-service 
symptomatology and current back disability, he is capable of 
describing symptomatology, i.e. back pain, which he 
personally endured over the years.  See Cartright v. 
Derwinski, 
2 Vet. App. 24 (1991).

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for any cervical or thoracic spine 
disability since service.  After 
necessary authorizations are obtained 
from the veteran, copies of all relevant 
VA or private reports of medical 
treatment (not already of record) should 
be obtained by the RO and incorporated 
into the claims folder, particularly 
recent medical records of cervical spine 
fusion in June 1998.

2.  The RO should contact the SSA and 
secure for the claims folder copies of 
records pertinent to the veteran's claim 
for such benefits, as well as the 
medical records relied on concerning 
that claim.  38 U.S.C.A. § 5106 (West 
1991).

3.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the nature and etiology of 
any cervical and thoracic spine 
disability which may now be present.  
The claims folder must be made available 
to the examiners for review in 
conjunction with their examination; the 
examination reports must reflect the 
examiners' review of pertinent evidence 
in the claims folder.  All indicated 
testing, including X-ray studies, should 
be accomplished.  The examiners should 
be asked to provide an opinion as to 
whether it is as likely as not that any 
cervical and/or thoracic spine 
disability found is causally related to 
service (to the extent possible, the 
examiners should be asked to comment on 
whether in-service back pathology may be 
distinguished from post-service back 
pathology, and if so, the examiner 
should be requested to explain any such 
distinction).  If any of the foregoing 
cannot be determined, the examiners 
should so state for the record.  

4.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on 
examinations, remedial action should be 
undertaken.  See Stegall v. West, 11 
Vet. App. 268 (1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board, if in order. 



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1, 1999).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


